Mr. Justice Smith delivered the opinion of the court. That the court below had power to vacate the judgment after the term had gone by, because of the unauthorized appearance of the defendants entered by Thorne, is fairly and properly conceded by counsel for appellant. They insist, however, that the showing of want of authority to enter the appearance of defendants should be very clear and almost conclusive. Appellant’s counsel likewise concede that if a judgment is set aside as to one, it must be set aside as to all defendants. It is unnecessary, therefore, for us to discuss these questions of law presented in the briefs. Two facts are relied upon to support the action of the court in vacating the judgment: First, that the defendants have a meritorious defense to the action; and second, that the entry of the appearance of the defendants in the case was wholly unauthorized. To these grounds the affidavits filed and read on the hearing are directed. Upon an examination of the affidavits we think they show both of the grounds indicated above with sufficient clearness and strength of proof to justify and warrant the court in finding that the appearance of the defendants was entered without their knowledge, acquiescence or authority, and that the defendants had a good and meritorious defense to the plaintiff’s cause of action. It is urged, however, in behalf of appellant, that by the entry of a general appearance, and by the insistence upon non-jurisdictional as well as jurisdictional grounds in support of their motion to vacate, appellees thereby validated the judgment, although the same was originally void. In support of this contention, counsel cite several authorities. We find no sufficient basis in the record, however, for the contention. The motions to vacate the judgment do not request any amendments of the record, nor do they seek to do anything beyond the vacation of the judgment for want of jurisdiction. The affidavit of Thorne in support of the motions affords no basis for the finding in the order of October 29, 1906, regarding the action of the court on the demurrers to the original declaration, and the giving to the defendants leave to plead. The mere fact that the order vacating the judgment contained such an immaterial finding does not, in our opinion, afford sufficient ground for holding that appellees took grounds before the court inconsistent with the contention of want of jurisdiction of the court over the persons of appellees, and thereby made the appearance of the appellees, under the authorities cited, a general appearance in the case. The cases of Ryan v. Driscoll, 83 Ill. 415, and Gilchrist Trans. Co. v. Northern Grain Co., 107 App. 531, are clearly distinguishable from the case at bar in their facts. In the first case the defendants, after default, appeared and participated in the proceedings on the inquest of damages. In the second case the jurisdiction of the court was not questioned or denied. In our opinion the void judgment against appellees, for want of jurisdiction over them, was not validated by their motion to vacate it. Grace v. Casey-Grimshaw Marble Co., 62 Ill. App. 149; Klemm v. Dewes, 28 Ill. 317; Godfrey v. Valentine, 39 Minn. 336; Blackburn v. Sweet, 28 Wis. 578; Shaw v. Rowland, 32 Kan. 154; Boals v. Shules, 29 Iowa 507; National Bank v. Grimes, 45 Kan. 510. We find no error in the record and the order is accordingly affirmed. Affirmed.